COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


    MARIO INOCENTE,                                        §
                                                                              No. 08-12-00045-CR
                                    Appellant,             §
                                                                                 Appeal from the
    v.                                                     §
                                                                         Criminal District Court No. 1
                                                           §
    STATE OF TEXAS,                                                         of Tarrant County, Texas
                                                           §
                                    Appellee.                                    (TC# 1140170D)
                                                           §



                                       MEMORANDUM OPINION

         Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to Rule

42.2(a) of the Texas Rules of Appellate Procedure. As required by the rule, Appellant and his

attorney have signed the motion to dismiss. Further, the Clerk of this Court has forwarded a

duplicate copy of the motion to the trial court clerk. Because Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.1



July 5, 2012
                                                                CHRISTOPHER ANTCLIFF, Justice



1
  The certificate of service in the motion states that Appellant’s attorney mailed the motion “to the appellate division
of the El Paso County District Attorney’s Office, this 16 th day of February, 2012.” The State is represented by the
Tarrant County District Attorney and the motion was filed on May 9, 2012. Notwithstanding the factual inaccuracies
contained in the May 9, 2012 motion, the Clerk of this Court mailed the Tarrant County District Attorney a notice
stating that Appellant had filed a motion to dismiss and that the motion would be submitted to the Court on May 23,
2012. The State has not filed a response. Because ten days have elapsed since the motion to dismiss was filed and
we have not received a response from the State, we exercise our authority to rule on the motion. See TEX.R.APP.P.
10.1(b), 10.3(a).
                                                           1
Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)




                                                  2